Exhibit 10.2

EMPLOYEE MATTERS AGREEMENT

between

TRIMAS CORPORATION

and

HORIZON GLOBAL CORPORATION

Dated as of June 30, 2015



--------------------------------------------------------------------------------

ARTICLE I          DEFINITIONS

  1   

Section 1.1

Certain Defined Terms

  1   

Section 1.2

Other Capitalized Terms

  9   

ARTICLE II         GENERAL PRINCIPLES; EMPLOYEE TRANSFERS

  10   

Section 2.1

TriMas Group Employee Liabilities

  10   

Section 2.2

Horizon Group Employee Liabilities

  10   

Section 2.3

TriMas Benefit Plans/Horizon Benefit Plans

  10   

Section 2.4

Employee Transfers

  11   

Section 2.5

Collective Bargaining Agreements

  11   

ARTICLE III       NON-U.S. EMPLOYEE TRANSFERS and benefit plans

  11   

Section 3.1

Canadian Retirement Plan

  11   

Section 3.2

Canadian Welfare Benefits

  13   

ARTICLE IV       SERVICE CREDIT

  14   

Section 4.1

Service Credit for Employee Transfers

  14   

ARTICLE V         Litigation and compensation

  15   

Section 5.1

Employee-Related Litigation

  15   

Section 5.2

Vacation

  15   

Section 5.3

Annual Bonuses

  15   

Section 5.4

Employment Agreements

  17   

ARTICLE VI       CERTAIN WELFARE BENEFIT PLAN MATTERS

  17   

Section 6.1

Shared Welfare Plans

  17   

Section 6.2

Flexible Spending Account Treatment

  18   

Section 6.3

Workers’ Compensation

  19   

Section 6.4

COBRA

  19   

Section 6.5

Severance Benefits

  20   

ARTICLE VII     TAX-QUALIFIED DEFINED BENEFIT PLANS

  20   

Section 7.1

Retained DB Plan

  20   

ARTICLE VIII    U.S. TAX-QUALIFIED DEFINED CONTRIBUTION PLANS

  20   

Section 8.1

Horizon Spinoff DC Plans

  20   

Section 8.2

Continuation of Elections

  22   

Section 8.3

Contributions Due

  23   

ARTICLE IX       NONQUALIFIED RETIREMENT PLANS

  23   

Section 9.1

Horizon Spinoff Nonqualified Plans

  23   

 

-i-



--------------------------------------------------------------------------------

Section 9.2

No Distributions on Separation

  24   

Section 9.3

Section 409A

  24   

Section 9.4

Delayed Transfer Employees

  24   

ARTICLE X         TRIMAS COMPENSATION AWARDS

  25   

Section 10.1

Outstanding TriMas Compensation Awards

  25   

Section 10.2

Conformity with Non-U.S. Laws

  34   

Section 10.3

Tax Withholding and Reporting

  34   

Section 10.4

Employment Treatment

  34   

Section 10.5

Registration

  35   

ARTICLE XI       BENEFIT PLAN REIMBURSEMENTS, BENEFIT PLAN THIRD-PARTY CLAIMS

  35   

Section 11.1

General Principles

  35   

Section 11.2

Benefit Plan Third-Party Claims

  35   

ARTICLE XII     INDEMNIFICATION

  35   

Section 12.1

Indemnification

  35   

ARTICLE XIII    COOPERATION

  36   

Section 13.1

Cooperation

  36   

ARTICLE XIV    MISCELLANEOUS

  36   

Section 14.1

Vendor Contracts

  36   

Section 14.2

Further Assurances

  36   

Section 14.3

Employment Taxes Withholding Reporting Responsibility

  37   

Section 14.4

Data Privacy

  37   

Section 14.5

Third Party Beneficiaries

  37   

Section 14.6

Effect if Distribution Does Not Occur

  37   

Section 14.7

Incorporation of Separation Agreement Provisions

  37   

Section 14.8

No Representation or Warranty

  37   

Schedule 3.2:

TriMas Canadian Welfare Plans

Schedule 6.1(a):

Shared Welfare Plans

Schedule 6.1(c):

Individuals Eligible for Medicare Payments

Schedule 8.1(a):

Shared DC Plans

Schedule 9.1(a):

Split Nonqualified Plan

 

-ii-



--------------------------------------------------------------------------------

EMPLOYEE MATTERS AGREEMENT

EMPLOYEE MATTERS AGREEMENT, dated as of June 30, 2015 (this “Employee Matters
Agreement”), between TriMas Corporation, a Delaware corporation (“TriMas”), and
Horizon Global Corporation, a Delaware corporation (“Horizon”).

RECITALS

A. The parties to this Employee Matters Agreement have entered into the
Separation and Distribution Agreement (the “Separation Agreement”), dated as of
the date hereof, pursuant to which TriMas intends to distribute to the Record
Holders, on a pro rata basis, all the outstanding shares of common stock, with
par value $0.01, of Horizon then owned by TriMas (the “Distribution”).

B. The parties wish to set forth their agreements as to certain matters
regarding the treatment of, and the compensation and employee benefits provided
to, current and former employees of TriMas and Horizon and their Subsidiaries.

AGREEMENT

In consideration of the foregoing and the mutual covenants and agreements herein
contained, and intending to be legally bound hereby, the parties agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.1 Certain Defined Terms. For the purposes of this Employee Matters
Agreement:

“2013 Performance Stock Unit” means a TriMas Performance Stock Unit granted
during the 2013 calendar year.

“2014 Performance Stock Unit” means a TriMas Performance Stock Unit granted
during the 2014 calendar year.

“2015 Annual Incentive Bonus” has the meaning set forth in Section 5.3(a).

“Adjusted 2013 TriMas Performance Stock Unit” means a performance stock unit
award with respect to TriMas Common Stock relating to TriMas Performance Stock
Units described in Section 10.1(a)(iv)(A).

“Adjusted TriMas Compensation Award” means each Adjusted TriMas Option, Adjusted
2013 TriMas Performance Stock Unit, Adjusted TriMas Restricted Share, TriMas
2013 Replacement RSU, TriMas 2014 Replacement RSU, Adjusted TriMas RSU, Adjusted
TriMas Time-Based Foreign Unit and TriMas Replacement Foreign Unit.

“Adjusted TriMas Option” means an option to acquire TriMas Common Stock relating
to a TriMas Option described in Section 10.1(a)(i).

 

-1-



--------------------------------------------------------------------------------

“Adjusted TriMas Restricted Share” means a restricted share of TriMas Common
Stock relating to TriMas Restricted Shares described in Section 10.1(a)(ii)(A).

“Adjusted TriMas RSU” means a restricted stock unit award with respect to TriMas
Common Stock relating to TriMas RSUs described in Section 10.1(a)(iii)(A) that
vests based solely on the passage of time.

“Adjusted TriMas Time-Based Foreign Unit” means a cash incentive unit the value
of which is based on the full value of underlying shares of TriMas Common Stock
relating to a TriMas Time-Based Foreign Unit described in Section 10.1(a)(v)(A)
that vests solely based on the passage of time.

“Annual Incentive Policy” has the meaning set forth in Section 5.3(a).

“Applicable Canadian Welfare Continuation Period” has the meaning set forth in
Section 3.2(a).

“Applicable Canadian Welfare Split Date” has the meaning set forth in
Section 3.2(a).

“Applicable Transfer Date” means the date on which a Delayed Transfer Employee
actually commences employment with the Horizon Group or the TriMas Group (as
applicable).

“Applicable Welfare Continuation Period” has the meaning set forth in
Section 6.1(a).

“Applicable Welfare Split Date” has the meaning set forth in Section 6.1(a).

“Assumed Severance Benefits” has the meaning set forth in Section 6.5.

“Benefit Plan” means, with respect to an entity, each plan, program, policy,
agreement, arrangement or understanding that is (i) maintained primarily for the
benefit of employees in the United States, or (ii) a Non-U.S. Benefit Plan that
is denoted with an asterisk on Schedule 6.1(a), and, in either case that is a
deferred compensation, executive compensation, incentive bonus or other bonus,
pension, profit sharing, savings, retirement, severance pay, salary
continuation, life, death benefit, health, prescription drug, dental, vision,
healthcare flexible spending account, dependent care flexible spending account,
health savings account, sick leave, vacation pay, disability or accident
insurance or other employee benefit plan, program, agreement or arrangement,
including any “employee benefit plan” (as defined in Section 3(3) of ERISA)
sponsored, maintained or contributed to by such entity or to which such entity
is a party or under which such entity has any obligation; provided that no
TriMas Compensation Award, nor any plan under which any such TriMas Compensation
Award is granted, will constitute a “Benefit Plan” under this Employee Matters
Agreement. In addition, no Employment Agreement will constitute a Benefit Plan
for purposes hereof.

“CRP Split Date” has the meaning set forth in Section 3.1(a)(ii).

 

-2-



--------------------------------------------------------------------------------

“COBRA” means the continuation coverage requirements under Code Section 4980B
and ERISA Sections 601-608.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collective Bargaining Agreement” means any collective bargaining agreement,
labor agreement, or other written agreement to which TriMas, Horizon, or any of
their respective direct or indirect Subsidiaries is a party with any labor
union, its predecessors-in-interest, and its constituent local unions.

“DC Continuation Period” has the meaning set forth in Section 8.1(a).

“DC Plan Split Date” has the meaning set forth in Section 8.1(b).

“Delayed Transfer Employee” has the meaning set forth in Section 2.4.

“Distribution” has the meaning set forth in the Recitals.

“Employee Matters Agreement” has the meaning set forth in the preamble.

“Employment Agreement” means any individual employment, retention, consulting,
change in control, split dollar life insurance, sale bonus, incentive bonus,
severance or other individual compensatory agreement between any current or
former employee and TriMas or any of its Affiliates.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Flex Plan Amount” has the meaning set forth in Section 6.2.

“Former Horizon Employee” means any individual (i) who on or before the close of
business on the Distribution Date retired or otherwise separated from service
from TriMas and its Affiliates, and (ii) whose last day worked with TriMas and
its Affiliates prior to the close of business on the Distribution Date was with
(A) the Horizon Business or (B) any Person that will be a direct or indirect
Subsidiary of Horizon immediately after the Distribution; provided, however,
that an individual who separates from service from TriMas and its Affiliates on
the Distribution Date in connection with commencing employment with Horizon and
its Affiliates will not be deemed to be a Former Horizon Employee for purposes
of this Employee Matters Agreement.

“Former TriMas Employee” means any individual who (i) on or before the close of
business on the Distribution Date retired or otherwise separated from service
from TriMas and its Affiliates, and (ii) is not a Former Horizon Employee;
provided, however, that an individual who separates from service from TriMas and
its Affiliates on the Distribution Date in connection with commencing employment
with Horizon and its Affiliates will not be deemed to be a Former TriMas
Employee for purposes of this Employee Matters Agreement.

 

-3-



--------------------------------------------------------------------------------

“Group” means the TriMas Group or the Horizon Group, as the context requires.

“Horizon” has the meaning set forth in the preamble.

“Horizon 2013 Replacement RSUs” means restricted stock unit awards with respect
to Horizon Common Stock relating to 2013 Performance Stock Units granted by
Horizon as of the Distribution under a Horizon LTIP pursuant to
Section 10.1(a)(iv)(B)(2).

“Horizon 2014 Replacement RSUs” means restricted stock unit awards with respect
to Horizon Common Stock relating to 2014 Performance Stock Units granted by
Horizon as of the Distribution under a Horizon LTIP pursuant to
Section 10.1(a)(iv)(C)(2).

“Horizon Benefit Plan” means any Benefit Plan sponsored or maintained by any
member of the Horizon Group other than the Shared DC Plans, the Shared Welfare
Plans, the TriMas CRP and the TriMas Canadian Welfare Plans.

“Horizon Canadian Welfare Claims” has the meaning set forth in Section 3.2(b).

“Horizon Canadian Welfare Plan” has the meaning set forth in Section 3.2(b).

“Horizon CRP” has the meaning set forth in Section 3.1(a)(ii).

“Horizon Director” means a non-employee member of the Board of Directors of
Horizon as of the Distribution Date, who is no longer a member of the Board of
Directors of TriMas as of the Distribution Date.

“Horizon Employee” means each individual who, as of the day after the
Distribution Date, is employed by a member of the Horizon Group (including, for
the avoidance of doubt, any such individual who is on a leave of absence,
whether paid or unpaid). Horizon Employees also include Horizon Transferees,
effective as of the Applicable Transfer Date.

“Horizon Employment Agreement” has the meaning set forth in Section 5.4.

“Horizon Compensation Award” means each Horizon Option, Horizon Restricted
Share, Horizon RSU, Horizon 2013 Replacement RSU, Horizon 2014 Replacement RSU,
Horizon Time-Based Foreign Unit and Horizon Replacement Foreign Unit.

“Horizon Exercise Price” has the meaning set forth in Section 10.1(a)(i)(B).

“Horizon Flexible Accounts” has the meaning set forth in Section 6.2.

“Horizon LTIP” means the Horizon 2015 Equity and Incentive Compensation Plan and
any stock-based or other incentive plan identified by Horizon before the
Distribution Date.

“Horizon Non-U.S. Benefit Plan” means any Non-U.S. Benefit Plan sponsored or
maintained by a member of the Horizon Group.

 

-4-



--------------------------------------------------------------------------------

“Horizon Option” means an option to acquire shares of Horizon Common Stock
granted by Horizon as of the Distribution under a Horizon LTIP pursuant to
Section 10.1(a)(i)(B).

“Horizon Participant” means any Horizon Employee or Horizon Director who
immediately prior to the Distribution holds TriMas Compensation Awards, or a
beneficiary, dependent or alternate payee of such person.

“Horizon Replacement Foreign Units” means a cash incentive unit granted to a
Horizon Participant based on the value of earned TriMas Performance-Based
Foreign Units described in Section 10.1(a)(vi)(B).

“Horizon Restricted Share” means a restricted share of Horizon Common Stock
granted by Horizon as of the Distribution under a Horizon LTIP pursuant to
Section 10.1(a)(ii)(B).

“Horizon RSU” means restricted stock unit award with respect to Horizon Common
Stock granted by Horizon as described in Section 10.1(a)(iii)(B) that vests
based solely on the passage of time.

“Horizon Share Price” means the opening sale price of a share of Horizon Common
Stock solely on the NYSE on the Trading Day immediately following the
Distribution Date (as traded on the “regular way” market) as reported by
Bloomberg L.P. or any successor thereto.

“Horizon Spinoff DC Plans” has the meaning set forth in Section 8.1(b).

“Horizon Spinoff Nonqualified Plans” has the meaning set forth in
Section 9.1(a).

“Horizon Spinoff Welfare Plan” has the meaning set forth in Section 6.1(b).

“Horizon Time-Based Foreign Unit” means a cash incentive unit the value of which
is based on the full value of underlying shares of Horizon Common Stock on the
applicable payment date granted by Horizon as described in Section 10.1(a)(v)(B)
that vests solely based on the passage of time.

“Horizon Transferees” means the Delayed Transfer Employees who transfer from the
TriMas Group to the Horizon Group.

“Horizon Welfare Claims” has the meaning set forth in Section 6.1(b).

“Medicare Payments” has the meaning set forth in Section 6.1(c).

“Nasdaq” means the NASDAQ Stock Market.

“New Hires” has the meaning set forth in Section 6.1(a).

 

-5-



--------------------------------------------------------------------------------

“Non-U.S. Benefit Plan” means, with respect to an entity, each plan, program,
policy, agreement, arrangement or understanding that is maintained primarily for
the benefit of employees outside of the United States and is a deferred
compensation, executive compensation, incentive bonus or other bonus, pension,
profit sharing, savings, retirement, severance pay, life, death benefit, health,
prescription drug, dental, vision, sick leave, vacation pay, disability or
accident insurance, employee assistance program or other employee benefit plan,
program, agreement or arrangement, sponsored, maintained or contributed to by
such entity or to which such entity is a party or under which such entity has
any obligation; provided that no TriMas Compensation Award, nor any plan under
which any such TriMas Compensation Award is granted, will constitute a “Non-U.S.
Benefit Plan” under this Employee Matters Agreement. In addition, no Employment
Agreement will constitute a Non-U.S. Benefit Plan for purposes hereof.

“Nonqualified Plan Split Date” has the meaning set forth in Section 9.1(a).

“NYSE” means the New York Stock Exchange.

“Option Exercise Price” means the pre-adjustment exercise price of the
applicable TriMas Option.

“Partial Year Awardee” has the meaning set forth in Section 5.3(a).

“Plan Payee” means, as to an individual who participates in a Benefit Plan, such
individual’s dependents, beneficiaries, alternate payees and alternate
recipients, as applicable, under such Benefit Plan.

“Post-Distribution TriMas Share Price” means the opening sale price of a share
of TriMas Common Stock solely on the Nasdaq on the Trading Day immediately
following the Distribution Date (as traded on the “regular way” market) as
reported by Bloomberg L.P. or any successor thereto.

“Pre-Distribution Action” means an Action by any Third Party with respect to a
Shared Plan, TriMas Employee, Former TriMas Employee, Horizon Employee, or
Former Horizon Employee that arises from an act, omission, or event that
occurred prior to the Distribution and is not otherwise designated as Horizon
Litigation in the Separation Agreement.

“Pre-Distribution TriMas Share Price” means the closing sale price of a share of
TriMas Common Stock solely on the Nasdaq on the Distribution Date (as traded on
the “regular way” market) as reported by Bloomberg L.P. or any successor
thereto.

“Retained DB Plan” has the meaning set forth in Section 7.1(a).

“Separation Agreement” has the meaning set forth in the Recitals.

“Shared DC Plans” has the meaning set forth in Section 8.1(a).

 

-6-



--------------------------------------------------------------------------------

“Shared Plans” means the Shared Welfare Plans, Shared DC Plans, Split
Nonqualified Plans, and Split Non-U.S. Plans.

“Shared Welfare Plans” has the meaning set forth in Section 6.1(a).

“Split Nonqualified Plans” has the meaning set forth in Section 9.1(a).

“Split Non-U.S. Plan” means a Non-U.S. Benefit Plan sponsored, maintained or
contributed to by the TriMas Group that transferred liabilities to a Non-U.S.
Benefit Plan sponsored, maintained or contributed to by the Horizon Group in
connection with the Distribution.

“Trading Day” means the period of time during any given calendar day, beginning
at 9:30 a.m. (New York time) (or such other time as the Nasdaq or NYSE, as
applicable, publicly announces is the official open of trading), and ending at
4:01 p.m. (New York time) (or one minute after such other time as the Nasdaq or
NYSE, as applicable, publicly announces is the official close of trading), in
which trading and settlement in TriMas Common Stock or Horizon Common Stock is
permitted on the Nasdaq or NYSE, as applicable.

“TriMas” has the meaning set forth in the preamble.

“TriMas 2013 Replacement RSUs” means a restricted stock unit award with respect
to TriMas Common Stock relating to 2013 Performance Stock Units described in
Section 10.1(a)(iv)(B)(1).

“TriMas 2014 Replacement RSUs” means a restricted stock unit award with respect
to TriMas Common Stock relating to the 2014 Performance Stock Units described in
Section 10.1(a)(iv)(C)(1).

“TriMas Benefit Plans” means (i) the Shared Welfare Plans, the Shared DC Plans,
and (ii) any Benefit Plan that, as of the close of business on the day before
the Distribution Date, is sponsored or maintained solely by any member of the
TriMas Group.

“TriMas Canadian Welfare Plans” has the meaning set forth in Section 3.2(a).

“TriMas Compensation Committee” means the Compensation Committee of the Board of
Directors of TriMas.

“TriMas Covered Employee” means a TriMas Employee who, as of the date
immediately prior to the Distribution Date, is anticipated to be a “covered
employee” of TriMas within the meaning of Section 162(m) of the Code with
respect to the 2015 taxable year.

“TriMas CRP” has the meaning set forth in Section 3.1(a)(i).

 

-7-



--------------------------------------------------------------------------------

“TriMas Director” means a current or former non-employee member of the Board of
Directors of TriMas, excluding any Horizon Director.

“TriMas Employee” means each individual who, as of the close of business on the
day after the Distribution Date, is employed by a member of the TriMas Group
(including, for the avoidance of doubt, any such individual who is on a leave of
absence, whether paid or unpaid). TriMas Employees also include TriMas
Transferees, effective as of the Applicable Transfer Date.

“TriMas Compensation Award” means each TriMas Option, TriMas Performance Stock
Unit, TriMas Restricted Share, TriMas RSU, TriMas Time-Based Foreign Unit or
TriMas Performance-Based Foreign Unit.

“TriMas Exercise Price” has the meaning set forth in Section 10.1(a)(i)(A).

“TriMas Flexible Accounts” has the meaning set forth in Section 6.2.

“TriMas Foreign Incentive Plan” means the TriMas Corporation Annual Incentive
Plan for Foreign Subsidiaries, or any predecessor plan.

“TriMas LTIP” means any of the TriMas Corporation 2011 Omnibus Incentive
Compensation Plan, the TriMas Corporation 2006 Long Term Equity Incentive Plan,
or the TriMas Corporation 2002 Long Term Equity Incentive Plan.

“TriMas Non-Covered Employee” has the meaning set forth in
Section 10.1(a)(iv)(B).

“TriMas Non-U.S. Benefit Plans” means the Non-U.S. Benefit Plans sponsored or
maintained by a member of the TriMas Group.

“TriMas Option” means an option to acquire shares of TriMas Common Stock granted
by TriMas under a TriMas LTIP before the Distribution Date.

“TriMas Participant” means any TriMas Employee, Former TriMas Employee, Former
Horizon Employee or TriMas Director who immediately prior to the Distribution
holds TriMas Compensation Awards, or a beneficiary, dependent or alternate payee
of such person.

“TriMas Performance-Based Foreign Unit” means a performance-based Full Value
Cash Incentive (as defined in the TriMas Foreign Incentive Plan) granted by
TriMas under the TriMas Foreign Incentive Plan before the Distribution Date.

“TriMas Performance Stock Units” means a performance stock unit award granted by
TriMas under a TriMas LTIP before the Distribution Date.

“TriMas Replacement Foreign Units” means a cash incentive unit granted to a
TriMas Participant based on the value of earned TriMas Performance-Based Foreign
Units described in Section 10.1(a)(vi)(A).

 

-8-



--------------------------------------------------------------------------------

“TriMas Restricted Share” means a restricted share of TriMas Common Stock
granted by TriMas under a TriMas LTIP before the Distribution Date.

“TriMas RSU” means a time-based restricted stock unit award granted by TriMas
under a TriMas LTIP before the Distribution Date.

“TriMas Time-Based Foreign Unit” means a time-based Full Value Cash Incentive
(as defined in the TriMas Foreign Incentive Plan) granted by TriMas under the
TriMas Foreign Incentive Plan before the Distribution Date.

“TriMas Transferees” means the Delayed Transfer Employees who transfer from the
Horizon Group to the TriMas Group.

“TriMas Welfare Plan” means each TriMas Benefit Plan that is a Welfare Plan.

“Vendor Contract” has the meaning set forth in Section 14.1.

“Welfare Plan” means each Benefit Plan that provides life insurance, health
care, dental care, vision care, employee assistance programs (EAP), accidental
death and dismemberment insurance, disability, severance, vacation, dependent
care reimbursements, or other group welfare or fringe benefits or is otherwise
an “employee welfare benefit plan” as described in Section 3(1) of ERISA.

“Workers’ Compensation Event” means the event, injury, illness or condition
giving rise to a workers’ compensation claim.

Section 1.2 Other Capitalized Terms. Capitalized terms not defined in this
Employee Matters Agreement, including the following, will have the meanings
ascribed to them in the Separation Agreement:

 

  •   Action

 

  •   Affiliate

 

  •   Ancillary Agreements

 

  •   Distribution Date

 

  •   Governmental Authority

 

  •   Horizon Business

 

  •   Horizon Common Stock

 

  •   Horizon Entities

 

  •   Horizon Group

 

  •   Horizon Liabilities

 

  •   Horizon Litigation

 

  •   Law

 

  •   Liability

 

  •   Person

 

  •   Record Date

 

  •   Record Holders

 

-9-



--------------------------------------------------------------------------------

  •   Shared Liability

 

  •   Subsidiary

 

  •   Tax

 

  •   Third Party

 

  •   Third-Party Claim

 

  •   Transition Services Agreement

 

  •   TriMas Common Stock

 

  •   TriMas Entities

 

  •   TriMas Group

 

  •   TriMas Liabilities

ARTICLE II

GENERAL PRINCIPLES; EMPLOYEE TRANSFERS

Section 2.1 TriMas Group Employee Liabilities. Except as specifically provided
in this Employee Matters Agreement, the TriMas Group will be solely responsible
for (i) all employment, compensation and employee benefits Liabilities relating
to TriMas Employees and Former TriMas Employees, (ii) all Liabilities arising
under each TriMas Benefit Plan and TriMas Non-U.S. Benefit Plan, and (iii) any
other Liabilities expressly assigned or allocated to a TriMas Group member under
this Employee Matters Agreement.

Section 2.2 Horizon Group Employee Liabilities. Except as specifically provided
in this Employee Matters Agreement, the Horizon Group will be solely responsible
for (i) all employment, compensation and employee benefits Liabilities relating
to Horizon Employees and Former Horizon Employees, (ii) all Liabilities arising
under each Horizon Benefit Plan and Horizon Non-U.S. Benefit Plan, and (iii) any
other Liabilities expressly assigned or allocated to a Horizon Group member
under this Employee Matters Agreement.

Section 2.3 TriMas Benefit Plans/Horizon Benefit Plans.

(a) Except as otherwise provided herein, the TriMas Group will be exclusively
responsible for administering each TriMas Benefit Plan and TriMas Non-U.S.
Benefit Plan in accordance with its terms and for all obligations and
liabilities (including any required filings or notices) with respect to the
TriMas Benefit Plans and TriMas Non-U.S. Benefit Plans and all benefits owed to
participants in the TriMas Benefit Plans and TriMas Non-U.S. Benefit Plans,
whether arising before, on or after the Distribution Date, Applicable Welfare
Split Date, DC Plan Split Date or Nonqualified Plan Split Date, as applicable.

(b) Except as otherwise provided herein or in the Transition Services Agreement,
the Horizon Group will be exclusively responsible for administering each Horizon
Benefit Plan and Horizon Non-U.S. Benefit Plan in accordance with its terms and
for all obligations and liabilities (including any required filings or notices)
with respect to the Horizon Benefit Plans and Horizon Non-U.S. Benefit Plans and
all

 

-10-



--------------------------------------------------------------------------------

benefits owed to participants in the Horizon Benefit Plans and Horizon Non-U.S.
Benefit Plans, whether arising before, on or after the Distribution Date,
Applicable Welfare Split Date, DC Plan Split Date or Nonqualified Plan Split
Date, as applicable.

Section 2.4 Employee Transfers. Upon mutual agreement of Horizon and TriMas, any
employee whose employment transfers within 12 months after the Distribution Date
from the TriMas Group to the Horizon Group or from the Horizon Group to the
TriMas Group and who was continuously employed by a member of the Horizon Group
or the TriMas Group (as applicable) from the Distribution Date through the date
such employee commences employment with a member of the TriMas Group or Horizon
Group (as applicable) will be a “Delayed Transfer Employee”; provided, however,
that no employee of either Group who is covered by a Collective Bargaining
Agreement at the time such employee transfers to the other Group will be a
Delayed Transfer Employee. Notwithstanding anything herein to the contrary, no
employee will be considered a Delayed Transfer Employee unless the mutual
agreement with respect to, and Applicable Transfer Date of, any Delayed Transfer
Employee occurs on or before the date that is 12 months after the Distribution
Date.

Section 2.5 Collective Bargaining Agreements.

(a) Effective as of the Distribution Date, TriMas or a TriMas Group member will
retain or assume each Collective Bargaining Agreement then in effect covering
TriMas Employees and Horizon or a Horizon Group member will retain or assume
each Collective Bargaining Agreement then in effect covering Horizon Employees.

(b) The parties agree that certain subjects of this Employee Matters Agreement
have been, and may in the future be, the subject of effects bargaining with a
labor union, and that certain provisions will be deemed modified to the extent
necessary to conform with any agreements reached by the parties with a labor
union as a result of such effects bargaining.

(c) The terms of this Employee Matters Agreement will be adjusted or conformed,
as and where necessary, so as to not breach or otherwise contravene any
Collective Bargaining Agreement found to be applicable.

ARTICLE III

NON-U.S. EMPLOYEE TRANSFERS AND BENEFIT PLANS

Section 3.1 Canadian Retirement Plan.

(a) General.

(i) On or before the Distribution Date, (i) TriMas will take all actions
necessary to amend the TriMas Canadian Retirement Plan (registration number
0307066) (the “TriMas CRP”) such that the TriMas CRP will, effective as of the
Distribution Date, allow Horizon Employees, Former Horizon Employees, TriMas
Employees, Former TriMas Employees, and New Hires to participate

 

-11-



--------------------------------------------------------------------------------

following the Distribution until the CRP Split Date (the “CRP Continuation
Period”), subject to the other eligibility requirements set forth in the TriMas
CRP, and (ii) Horizon will take all actions necessary to adopt the TriMas CRP as
a participating employer thereunder. All amounts payable to the TriMas CRP with
respect to employer contributions for Horizon Employees and New Hires relating
to a time period ending after the Distribution Date, determined in accordance
with the terms and provisions of the TriMas CRP, will be paid by Horizon or
another member of the Horizon Group to the TriMas CRP as required under the
TriMas CRP. TriMas or a member of the TriMas Group will retain sole
responsibility for taking all necessary, reasonable, and appropriate actions to
maintain and administer the TriMas CRP so that it remains in compliance with
applicable local Law. The rights and obligations of TriMas and Horizon related
to the fees and costs of providing coverage to the Horizon Employees and New
Hires during the CRP Continuation Period will be governed by the Transition
Services Agreement.

(ii) Following the Distribution Date, but no later than December 31, 2016,
Horizon or another member of the Horizon Group will adopt and establish a
defined contribution plan (the “Horizon CRP”) that will have terms and features
(including employer contribution provisions) that are substantially similar to
the defined contribution component of the TriMas CRP such that (for the
avoidance of doubt) the defined contribution component of the TriMas CRP is
substantially replicated by the Horizon CRP. Horizon or a member of the Horizon
Group will be solely responsible for taking all necessary, reasonable, and
appropriate actions to establish, maintain and administer the Horizon CRP so
that it is in compliance with applicable local Law. As of the effective date of
the Horizon CRP (the “CRP Split Date”), which, for the avoidance of doubt, will
be no later than December 31, 2016, the Horizon CRP will cover the Horizon
Employees and New Hires and will assume liability for all benefits accrued or
earned by Horizon Employees and New Hires under the TriMas CRP. The TriMas CRP
will retain liability for all benefits accrued or earned by Former Horizon
Employees under the TriMas CRP as of the CRP Split Date.

(iii) On or as soon as reasonably practicable following regulatory approval of
the transfer of accounts, liabilities and related assets to the Horizon CRP,
TriMas or another member of the TriMas Group will cause the TriMas CRP to
transfer to the Horizon CRP, and Horizon or another member of the Horizon Group
will cause the Horizon CRP to accept the transfer of, the accounts, liabilities
and related assets in the TriMas CRP attributable to Horizon Employees, New
Hires and their Plan Payees. The transfer of assets will be in cash or in kind
(as determined by the transferor) and be conducted in accordance with applicable
local Law. Notwithstanding the above, should an employee’s employment transfer
and the employee be considered a Delayed Transfer Employee after the CRP Split
Date, as contemplated in Section 2.4, such employee will be dealt with as would
any other terminating employee including being provided statutory portability
rights and the relevant accounts, liabilities and related assets transferred
accordingly.

(iv) From and after the CRP Split Date, except as specifically provided in
subparagraph (iii) above, Horizon and the Horizon Group will be solely and
exclusively responsible for all obligations and liabilities with respect to, or
in any way related to, the Horizon CRP, whether accrued before, on or after the
CRP Split Date.

 

-12-



--------------------------------------------------------------------------------

(b) Continuation of Elections. As of the CRP Split Date, as permitted or
required by applicable local Law, Horizon (acting directly or through a member
of the Horizon Group) will cause the Horizon CRP to continue to recognize and
maintain the rights of alternate payees under domestic relations orders, with
respect to Horizon Employees and their Plan Payees under the TriMas CRP until
such elections are modified pursuant to the Horizon CRP.

(c) Contributions Due. All amounts payable to the TriMas CRP with respect to
employer contributions for Horizon Employees relating to a time period ending on
or prior to the Distribution Date, determined in accordance with the terms and
provisions of the TriMas CRP, will be paid by TriMas or another member of the
TriMas Group to the TriMas CRP.

Section 3.2 Canadian Welfare Benefits.

(a) On or before the Distribution Date, TriMas and Horizon will take all actions
necessary with respect to the Non-U.S. Benefit Plans listed on Schedule 3.2
(such Non-U.S. Benefit Plans, the “TriMas Canadian Welfare Plans”) such that,
effective as of the Distribution Date, Horizon Employees, Former Horizon
Employees, New Hires and their respective Plan Payees may participate in the
TriMas Canadian Welfare Plans following the Distribution until, with respect to
each such TriMas Canadian Welfare Plan, the last day that coverage will be
provided under such TriMas Canadian Welfare Plan pursuant to the Transition
Services Agreement (the “Applicable Canadian Welfare Split Date,” and such
period between the Distribution and the Applicable Canadian Welfare Split Date,
the “Applicable Canadian Welfare Continuation Period”), subject to the other
eligibility requirements set forth in the TriMas Canadian Welfare Plans. The
rights and obligations of TriMas and Horizon related to the fees and costs of
providing coverage to the Horizon Employees, Former Horizon Employees, New
Hires, and their Plan Payees during the Applicable Canadian Welfare Continuation
Period will be governed by the Transition Services Agreement. TriMas or a member
of the TriMas Group will retain sole responsibility for taking all necessary,
reasonable, and appropriate actions to maintain and administer the TriMas
Canadian Welfare Plans.

(b) With respect to each TriMas Canadian Welfare Plan, following the
Distribution Date, but no later than the Applicable Canadian Welfare Split Date,
Horizon or a member of the Horizon Group will establish a corresponding welfare
benefit plan (each such plan, a “Horizon Canadian Welfare Plan”), which will
have such terms and features as will be determined by Horizon. From and after
the Applicable Canadian Welfare Split Date, or, if later, the Applicable
Transfer Date, Horizon will cause such Horizon Canadian Welfare Plan to cover
those Horizon Employees, Former Horizon Employees and their Plan Payees who
immediately prior to the Applicable Canadian

 

-13-



--------------------------------------------------------------------------------

Welfare Split Date or Applicable Transfer Date were participating in, or
entitled to present or future benefits under, the corresponding TriMas Canadian
Welfare Plan, except as otherwise provided in the Transition Services Agreement.
The TriMas Canadian Welfare Plans will be responsible for all claims incurred by
Horizon Employees, Former Horizon Employees, New Hires and their Plan Payees
under the Canadian Welfare Plans prior to the Applicable Canadian Welfare Split
Date, subject to the Transition Services Agreement. The Horizon Group and the
Horizon Canadian Welfare Plans will be solely responsible for all claims
incurred by Horizon Employees, Former Horizon Employees, New Hires and their
Plan Payees under the Horizon Canadian Welfare Plans (except as otherwise
provided in the Transition Services Agreement) (“Horizon Canadian Welfare
Claims”), on and after the Applicable Canadian Welfare Split Date or, if later,
the Applicable Transfer Date, but only to the extent such claims are not
otherwise payable under an insurance policy held by the TriMas Group. To the
extent any Horizon Canadian Welfare Claims are payable under an insurance policy
held by the TriMas Group, TriMas will take all commercially reasonable actions
necessary to process such claim and obtain payment under the applicable
insurance policy. Effective as of the Applicable Canadian Welfare Split Date or,
if later, the Applicable Transfer Date, TriMas will cause Horizon Employees,
Former Horizon Employees, New Hires and their Plan Payees to cease to be covered
by the TriMas Canadian Welfare Plans, except as otherwise provided in the
Transition Services Agreement. The TriMas Group and the TriMas Canadian Welfare
Plans will remain solely responsible for all claims incurred by TriMas Employees
and Former TriMas Employees and their Plan Payees, whether incurred before, on,
or after the Applicable Canadian Welfare Split Date.

(c) For purposes of this Section 3.2, a claim will be deemed “incurred” on the
date that the event that gives rise to the claim occurs (for purposes of life
insurance, severance, sickness, accident and disability programs) or on the date
that treatment or services are provided (for purposes of health care programs).

ARTICLE IV

SERVICE CREDIT

Section 4.1 Service Credit for Employee Transfers. Subject to the terms of any
applicable Collective Bargaining Agreement, each Benefit Plan will provide the
following service crediting rules effective as of the Distribution Date or, if
later, the date on which such Benefit Plan first becomes effective:

(a) From and after (i) the Applicable Welfare Split Date, in the case of each
Horizon Spinoff Welfare Plan, (ii) the DC Plan Split Date, in the case of the
Horizon Spinoff DC Plans, (iii) the Nonqualified Plan Split Date, in the case of
the Split Nonqualified Plans, (iv) the CRP Split Date, in the case of the TriMas
CRP, (v) the Applicable Canadian Welfare Split Date, in the case of the Horizon
Canadian Welfare Plans, and (vi) the Distribution Date, in the case of all other
Horizon Benefit Plans, Horizon will, and will cause its Affiliates and
successors to, provide credit under the Horizon Benefit Plans to each Horizon
Employee for service with the TriMas Group prior to the Distribution Date for
purposes of eligibility, vesting, and benefit service under the

 

-14-



--------------------------------------------------------------------------------

appropriate Horizon Benefit Plans in which the Horizon Employee is otherwise
eligible, subject to the terms of those plans; provided, however, that service
will not be recognized to the extent that such recognition would result in the
duplication of benefits taking into account both TriMas Benefit Plans and
Horizon Benefit Plans.

(b) A Delayed Transfer Employee’s service with the Horizon Group or the TriMas
Group (as applicable) following the Distribution will be recognized for purposes
of eligibility, vesting and benefit service under the appropriate TriMas Benefit
Plans or Horizon Benefit Plans in which they are otherwise eligible, subject to
the terms of those plans; provided, however, that service will not be recognized
to the extent that such recognition would result in the duplication of benefits
taking into account both TriMas Benefit Plans and Horizon Benefit Plans.

(c) Except as provided in Section 4.1(b), with respect to an employee hired by
the Horizon Group or the TriMas Group after the Distribution Date, the Benefit
Plans of the Horizon Group for employees hired by the Horizon Group or TriMas
Group for employees hired by the TriMas Group will not recognize such employee’s
service with the TriMas Group for employees hired by the Horizon Group or
Horizon Group for employees hired by the TriMas Group unless required by Law or
an applicable collective bargaining agreement.

ARTICLE V

LITIGATION AND COMPENSATION

Section 5.1 Employee-Related Litigation. Notwithstanding any provision of this
Employee Matters Agreement to the contrary, the apportionment of Liabilities
with respect to any Pre-Distribution Action, and the classification of any such
Liabilities as TriMas Liabilities, Horizon Liabilities, or Shared Liabilities,
will be determined in accordance with the Separation Agreement. A
Pre-Distribution Action will be subject to Section 6.6 of the Separation
Agreement.

Section 5.2 Vacation. Subject to the terms of any applicable Collective
Bargaining Agreement and except to the extent not permitted by applicable law,
the TriMas Group will assume or retain, as applicable, responsibility for
accrued vacation attributable to TriMas Employees as of the Distribution Date or
the Applicable Transfer Date. Subject to the terms of any applicable Collective
Bargaining Agreement and except to the extent not permitted by applicable law,
the Horizon Group will assume or retain, as applicable, responsibility for
accrued vacation attributable to Horizon Employees as of the Distribution Date
or the Applicable Transfer Date.

Section 5.3 Annual Bonuses.

(a) Eligible employees of the Horizon Group who on the close of business on the
day immediately prior to the Distribution Date (or, with respect to a Horizon
Transferee, the Applicable Transfer Date) were not working in the Horizon
Business (“Partial Year Awardees”) will continue to participate in the TriMas
Corporation Short Term Incentive Plan pursuant to the terms of the TriMas
Corporation Annual

 

-15-



--------------------------------------------------------------------------------

Incentive Compensation Administrative Policy (the “Annual Incentive Policy”)
until the Distribution Date or, for Horizon Transferees, the Applicable Transfer
Date. The determination of whether any portion of such an eligible employee’s
award under the Annual Incentive Policy with respect to the 2015 fiscal year
(the “2015 Annual Incentive Bonus”) has been earned will be made based upon the
achievement of the applicable management objectives measured as of the
Distribution Date. Such determination will be made by the Horizon Compensation
Committee in accordance with the Annual Incentive Policy. Horizon will be
responsible for establishing a bonus program for such employees for the period
from the Distribution Date to December 31, 2015, which bonus program will be
structured so that it is substantially similar to the Annual Incentive Policy
and provides a bonus opportunity for such period that preserves to the extent
practicable the bonus opportunity that each Partial Year Awardee would have had
if he or she would have remained an employee of the TriMas Group for the entire
2015 calendar year; provided, however, that the applicable management objectives
with respect to such bonus program will be based solely on measures related to
the Horizon Group.

(b) Any eligible employee of the Horizon Group who is not a Partial Year
Awardee, will, through December 31, 2015, continue to participate in the Annual
Incentive Policy applicable to such employees immediately prior to the
Distribution Date. The determination of whether any portion of such employee’s
2015 Annual Incentive Bonus has been earned will be made based upon the
achievement of the applicable management objectives as of December 31, 2015.
Such determination will be made by the Horizon Compensation Committee with
respect to employees of the Horizon Group.

(c) Eligible employees of the TriMas Group will continue to participate in the
Annual Incentive Policy through December 31, 2015. The determination of whether
any portion of such an eligible employee’s 2015 Annual Incentive Bonus has been
earned will be made based upon the achievement of the applicable management
objectives measured as of December 31, 2015. Such determination will be made by
the TriMas Compensation Committee in accordance with the Annual Incentive
Policy.

(d) TriMas will remain responsible for and will pay any awards earned under the
Annual Incentive Policy to all TriMas Employees and Former TriMas Employees, and
Horizon will be responsible for and will pay any awards earned under the Annual
Incentive Policy by Horizon Employees and Former Horizon Employees; provided,
however, that, notwithstanding any provision of this Employee Matters Agreement
or the Annual Incentive Policy to the contrary, Horizon may choose to pay the
2015 Annual Incentive Bonuses for Horizon Employees and Former Horizon Employees
entirely in cash. The TriMas Group will be responsible for establishing and
paying any annual bonus for its employees for performance periods after the
Distribution Date or, for TriMas Transferees, the Applicable Transfer Date, and
the Horizon Group will be responsible for establishing and paying any annual
bonus for its employees for performance periods after the Distribution Date or
December 31, 2015, as applicable; provided, however, that, for the avoidance of
doubt, such annual bonuses need not have the same terms and conditions as the
bonuses granted under the Annual Incentive Policy.

 

-16-



--------------------------------------------------------------------------------

Section 5.4 Employment Agreements. Effective as of the Distribution, Horizon or
a member of the Horizon Group will assume and be solely responsible for any
Employment Agreement to which a Horizon Employee or a Former Horizon Employee is
a party (a “Horizon Employment Agreement”), and the TriMas Group will have no
liabilities with respect thereto. Notwithstanding any provision to the contrary,
(i) the Horizon Employment Agreements will be the responsibility of one or more
members of the Horizon Group following the Distribution Date, and (ii) TriMas
will retain and be solely and exclusively responsible for all obligations and
liabilities with respect to, or in any way related to, any Employment Agreement
that is not a Horizon Employment Agreement.

ARTICLE VI

CERTAIN WELFARE BENEFIT PLAN MATTERS

Section 6.1 Shared Welfare Plans.

(a) On or before the Distribution Date, TriMas and Horizon will take all actions
necessary with respect to the Benefit Plans listed on Schedule 6.1(a) (such
Benefit Plans, the “Shared Welfare Plans”) such that, effective as of the
Distribution Date, Horizon Employees, Former Horizon Employees, individuals who
become employed by the Horizon Group following the Distribution (the “New
Hires”) and their respective Plan Payees may participate in the Shared Welfare
Plans following the Distribution until, with respect to each such Shared Welfare
Plan, the last day that coverage will be provided under such Shared Welfare Plan
pursuant to the Transition Services Agreement (the “Applicable Welfare Split
Date,” and such period between the Distribution Date and the Applicable Welfare
Split Date, the “Applicable Welfare Continuation Period”), subject to the other
eligibility requirements set forth in the Shared Welfare Plans. The rights and
obligations of TriMas and Horizon related to the fees and costs of providing
coverage to the Horizon Employees, Former Horizon Employees, New Hires, and
their Plan Payees during the Applicable Welfare Continuation Period will be
governed by the Transition Services Agreement. After the Distribution Date or
Applicable Transfer Date, Horizon will be responsible for any employer
contributions due with respect to Horizon Employees and New Hires with respect
to a health savings account, subject to the Transition Services Agreement.
TriMas or a member of the TriMas Group will retain sole responsibility for
taking all necessary, reasonable, and appropriate actions to maintain and
administer the Shared Welfare Plans.

(b) With respect to each Shared Welfare Plan, following the Distribution Date,
but no later than the Applicable Welfare Split Date, Horizon or a member of the
Horizon Group will establish a corresponding welfare benefit plan (each such
plan, a “Horizon Spinoff Welfare Plan”), which will have such terms and features
as will be determined by Horizon. From and after the Applicable Welfare Split
Date, or, if later, the Applicable Transfer Date, Horizon will cause such
Horizon Spinoff Welfare Plan to cover those Horizon Employees, Former Horizon
Employees, New Hires and their Plan Payees who immediately prior to the
Applicable Welfare Split Date or Applicable Transfer Date were participating in,
or entitled to present or future benefits under, the corresponding Shared
Welfare Plan, except as otherwise provided in the

 

-17-



--------------------------------------------------------------------------------

Transition Services Agreement. The Shared Welfare Plans will be responsible for
all claims incurred by Horizon Employees, Former Horizon Employees, New Hires
and their Plan Payees under the Shared Welfare Plans prior the Applicable
Welfare Split Date, subject to the Transition Services Agreement. The Horizon
Group and the Horizon Spinoff Welfare Plans will be solely responsible for all
claims incurred by Horizon Employees, Former Horizon Employees, New Hires and
their Plan Payees under the Horizon Spinoff Welfare Plans (except as otherwise
provided in the Transition Services Agreement) (“Horizon Welfare Claims”), on
and after the Applicable Welfare Split Date or, if later, the Applicable
Transfer Date, but only to the extent such claims are not otherwise payable
under an insurance policy held by the TriMas Group. To the extent any Horizon
Welfare Claims are payable under an insurance policy held by the TriMas Group,
TriMas will take all commercially reasonable actions necessary to process such
claim and obtain payment under the applicable insurance policy. Effective as of
the Applicable Welfare Split Date for Shared Welfare Plans and as of the
Distribution Date for any TriMas Welfare Plan that is not a Shared Welfare Plan
or in each case, if later, the Applicable Transfer Date, TriMas will cause
Horizon Employees, Former Horizon Employees, New Hires and their Plan Payees to
cease to be covered by the TriMas Welfare Plans (including the Shared Welfare
Plans), except as otherwise provided in the Transition Services Agreement. The
TriMas Group and the TriMas Welfare Plans will remain solely responsible for all
claims incurred by TriMas Employees and Former TriMas Employees and their Plan
Payees, whether incurred before, on, or after the Applicable Welfare Split Date.

(c) Horizon will continue to make monthly Medicare Part B reimbursement payments
to each payee identified on Schedule 6.1(c) in accordance with the employer
obligations to provide such reimbursements under the collective bargaining
agreement covering such payees (the “Medicare Payments”), and neither TriMas nor
the TriMas Group will have any liability with respect to the Medicare Payments.

(d) For purposes of this Section 6.1, a claim will be deemed “incurred” on the
date that the event that gives rise to the claim occurs (for purposes of life
insurance, severance, sickness, accident and disability programs) or on the date
that treatment or services are provided (for purposes of health care programs).

Section 6.2 Flexible Spending Account Treatment. With respect to the portion of
a Shared Welfare Plan that consists of health care and dependent care flexible
spending accounts (the “TriMas Flexible Accounts”), as of the Applicable Welfare
Split Date (which, with respect to the TriMas Flexible Accounts, will be
January 1, 2016) or, if later, the Applicable Transfer Date, Horizon will be
solely responsible for all liabilities with respect to Horizon Employees, Former
Horizon Employees and New Hires, and the applicable Horizon Spinoff Welfare Plan
(the “Horizon Flexible Accounts”) will give effect to the elections of Horizon
Employees and Former Horizon Employees that were in effect under the
corresponding Shared Welfare Plan as of the Applicable Welfare Split Date or
Applicable Transfer Date. As soon as practicable following the Applicable
Welfare Split Date or, if later, the Applicable Transfer Date, TriMas will
transfer to Horizon in cash an amount equal to the total amount that Horizon
Employees and

 

-18-



--------------------------------------------------------------------------------

Former Horizon Employees have contributed to the TriMas Flexible Account Plan
through the Applicable Welfare Split Date or Applicable Transfer Date for the
calendar year that includes the Applicable Welfare Split Date or Applicable
Transfer Date less all amounts that have been paid from TriMas Flexible Account
Plan through the Applicable Welfare Split Date or Applicable Transfer Date for
health care and dependent care claims incurred by the Horizon Employees and
Former Horizon Employees in the calendar year that includes the Applicable
Welfare Split Date or Applicable Transfer Date (such difference, the “Flex Plan
Amount”). If the Flex Plan Amount is less than $0, as soon as practicable after
the Applicable Welfare Split Date or, if later, the Applicable Transfer Date,
Horizon will transfer to TriMas in cash an amount equal to all amounts that have
been paid from the TriMas Flexible Accounts through the Applicable Welfare Split
or Applicable Transfer Date, as applicable, for health care expense and
dependent care claims incurred by the Horizon Employees and Former Horizon
Employees in the calendar year that includes the Applicable Welfare Split Date
or Applicable Transfer Date less the total amount that Horizon Employees and
Former TriMas Horizon Business Employees have contributed to TriMas Flexible
Accounts through the Applicable Welfare Split Date or Applicable Transfer Date
for the calendar year that includes the Applicable Welfare Split Date or
Applicable Transfer Date, in accordance with the terms of the Transition
Services Agreement. TriMas and Horizon may agree to satisfy the adjustment for
the Flex Plan Amount being greater than or less than $0, as applicable, through
a credit or debit under the Transition Services Agreement instead of satisfying
such adjustment through the cash transfer described in the foregoing provisions
of this Section 6.2. After the Applicable Welfare Split Date or, if later, the
Applicable Transfer Date, the Horizon Flexible Accounts will be responsible for
reimbursement of all previously unreimbursable health care expense and dependent
care claims incurred by Horizon Employees and Former Horizon Employees,
regardless of when the claims were incurred.

Section 6.3 Workers’ Compensation. The TriMas Group will be solely responsible
for all United States (including its territories) workers’ compensation claims
of TriMas Employees and Former TriMas Employees, regardless of when the Workers’
Compensation Events to which such claims relate occur. Effective as of the
Distribution Date, the Horizon Group will be solely responsible for all United
States (including its territories) workers’ compensation claims of Horizon
Employees and Former Horizon Employees with respect to Workers’ Compensation
Events, regardless of when such Workers Compensation Events to which such claims
relate occur.

Section 6.4 COBRA. TriMas or a member of the TriMas Group will be responsible
for compliance with COBRA during the Applicable Welfare Continuation Period for
all Horizon Employees, Former Horizon Employees, New Hires, and their qualified
“beneficiaries” for whom a “qualifying event” occurs prior to the Distribution
Date or during the Applicable Welfare Continuation Period, subject to the
Transition Services Agreement. Effective as of the Applicable Welfare Split Date
or, if later, the Applicable Transfer Date, Horizon or a member of the Horizon
Group will assume or will cause the Horizon Spinoff Welfare Plans to assume sole
responsibility for compliance with COBRA after the Applicable Welfare Split Date
or Applicable Transfer Date for all Horizon Employees, Former Horizon Employees,
New Hires and their “qualified

 

-19-



--------------------------------------------------------------------------------

beneficiaries” for whom a “qualifying event” occurs before, on or after the
Applicable Welfare Split Date or the Applicable Transfer Date. TriMas, the
TriMas Group, or a Shared Welfare Plan will remain solely responsible for
compliance with COBRA before, on and after the Distribution Date or the
Applicable Transfer Date for TriMas Employees, Former TriMas Employees and their
“qualified beneficiaries.” The terms “qualified beneficiaries” and “qualifying
event” will have the meanings given to them under Code Section 4980B and ERISA
Sections 601-608. For the avoidance of doubt, Section 6.1 will govern whether
the Horizon Spinoff Welfare Plans or Shared Welfare Plans are responsible for
claims incurred by Horizon Employees, Former Horizon Employees, or their
qualified beneficiaries, while receiving continuation coverage under COBRA.
Other responsibilities of TriMas and Horizon related to COBRA coverage during
the Applicable Welfare Continuation Period will be governed by the Transition
Services Agreement.

Section 6.5 Severance Benefits. With respect to any severance benefits owed to
any Horizon Employee or Former Horizon Employee as a result of a termination of
employment occurring on or prior to the Distribution Date (the “Assumed
Severance Benefits”), on and after the Distribution Date the Horizon Group and,
as applicable, the Horizon Benefit Plans, will be solely responsible for all
such Assumed Severance Benefits, and neither TriMas nor the TriMas Group will
have any liability with respect thereto.

ARTICLE VII

TAX-QUALIFIED DEFINED BENEFIT PLANS

Section 7.1 Retained DB Plan.

(a) As of the Distribution Date, TriMas will, or will cause one or more members
of the TriMas Group to, assume or retain the TriMas Union Employees Pension Plan
(the “Retained DB Plan”), and TriMas agrees to, or to cause the Retained DB Plan
to, fulfill and discharge, in due course in full all Liabilities under, the
Retained DB Plan.

(b) From and after the Distribution Date, TriMas and the members of the TriMas
Group will be solely and exclusively responsible for all obligations and
liabilities with respect to, or in any way related to, the Retained DB Plan,
whether accrued before, on or after the Distribution Date, and neither Horizon
nor any member of the Horizon Group will have any Liability with respect
thereto.

ARTICLE VIII

U.S. TAX-QUALIFIED DEFINED CONTRIBUTION PLANS

Section 8.1 Horizon Spinoff DC Plans.

(a) On or before the Distribution Date, (i) TriMas will take all actions
necessary to amend the Benefit Plans listed on Schedule 8.1(a) (such Benefit
Plans, the “Shared DC Plans”) such that the Shared DC Plans will, effective as
of the Distribution Date, constitute “section 413(c) plans” (within the meaning
of Treasury

 

-20-



--------------------------------------------------------------------------------

Regulation Section 1.413-2(a)(2)) and allow Horizon Employees, Former Horizon
Employees, TriMas Employees, Former TriMas Employees, and New Hires to
participate following the Distribution until the applicable DC Plan Split Date
(the “DC Continuation Period”), subject to the other eligibility requirements
set forth in the Shared DC Plans, (ii) TriMas will take all actions necessary to
amend the Shared DC Plans to provide that a participating employer may make a
discretionary matching contribution to the Shared DC Plans, and (iii) Horizon
will take all actions necessary to adopt the Shared DC Plans as a participating
employer thereunder. All amounts payable to the Shared DC Plans with respect to
employee deferrals, matching contributions and employer contributions for
Horizon Employees and New Hires relating to a time period ending after the
Distribution Date, determined in accordance with the terms and provisions of the
Shared DC Plans, ERISA and the Code, will be paid by Horizon or another member
of the Horizon Group to the appropriate Shared DC Plan prior to the DC Plan
Split Date. TriMas or a member of the TriMas Group will retain sole
responsibility for taking all necessary, reasonable, and appropriate actions
(including the submission of the Shared DC Plans to the Internal Revenue Service
for a determination of tax-qualified status) to maintain and administer the
Shared DC Plans so that they are qualified under Section 401(a) of the Code and
that the related trusts thereunder are exempt under Section 501(a) of the Code.
The rights and obligations of TriMas and Horizon related to the fees and costs
of providing coverage to the Horizon Employees and New Hires during the DC
Continuation Period will be governed by the Transition Services Agreement.

(b) Following the Distribution Date, but no later than December 31, 2016,
Horizon or another member of the Horizon Group will adopt and establish certain
defined contribution plans that are intended to qualify under Code
Section 401(a), and a related master trust or trusts exempt under Code
Section 501(a) (such plans and trusts, the “Horizon Spinoff DC Plans”). Each
Horizon Spinoff DC Plan will have terms and features (including employer
contribution provisions) that are substantially similar to one of the Shared DC
Plans such that (for the avoidance of doubt) each Shared DC Plan is
substantially replicated by a corresponding Horizon Spinoff DC Plan. Horizon or
a member of the Horizon Group will be solely responsible for taking all
necessary, reasonable, and appropriate actions (including the submission of the
Horizon Spinoff DC Plans to the Internal Revenue Service for a determination of
tax-qualified status) to establish, maintain and administer the Horizon Spinoff
DC Plans so that they are qualified under Section 401(a) of the Code and that
the related trusts thereunder are exempt under Section 501(a) of the Code. As of
the effective date of such Horizon Spinoff DC Plan (the “DC Plan Split Date”),
which, for the avoidance of doubt, will be no later than December 31, 2016, each
Horizon Spinoff DC Plan will cover the Horizon Employees and New Hires and will
assume liability for all benefits accrued or earned (whether or not vested) by
Horizon Employees and New Hires under the corresponding Shared DC Plan. The
Shared DC Plans will retain liability for all benefits accrued or earned
(whether or not vested) by Former Horizon Employees under the Shared DC Plans as
of the DC Plan Split Date.

(c) On or as soon as reasonably practicable following the DC Plan Split Date or,
if later, the Applicable Transfer Date, TriMas or another member of the TriMas

 

-21-



--------------------------------------------------------------------------------

Group will cause each Shared DC Plan to transfer to the applicable Horizon
Spinoff DC Plan, and Horizon or another member of the Horizon Group will cause
such Horizon Spinoff DC Plan to accept the transfer of, the accounts,
liabilities and related assets in such Shared DC Plan attributable to Horizon
Employees, New Hires and their Plan Payees. The transfer of assets will be in
cash or in kind (as determined by the transferor) and be conducted in accordance
with Code Section 414(l) and Treasury Regulation Section 1.414(l)-1 and
Section 208 of ERISA.

(d) On or as soon as reasonably practicable following the Applicable Transfer
Date, Horizon or a member of the Horizon Group will cause the accounts, related
liabilities, and related assets in the corresponding Horizon Spinoff DC Plan(s)
attributable to any TriMas Transferees and their respective Plan Payees
(including any outstanding loan balances), if any, to be transferred in cash or
in-kind (as determined by the transferor) in accordance with Code Section 414(l)
and Treasury Regulation Section 1.414(l)-1 and Section 208 of ERISA to the
applicable Shared DC Plan(s). TriMas or another member of the TriMas Group will
cause the applicable Shared DC Plan(s) to accept such transfer of accounts,
liabilities and assets.

(e) From and after the DC Plan Split Date, except as specifically provided in
paragraph (c) above, Horizon and the Horizon Group will be solely and
exclusively responsible for all obligations and liabilities with respect to, or
in any way related to, the Horizon Spinoff DC Plans, whether accrued before, on
or after the DC Plan Split Date. For the avoidance of doubt, the Shared DC Plans
will, to the extent required by Law and the terms of the applicable Shared DC
Plans, have the sole and exclusive obligation to restore the unvested portion of
any account attributable to any lost participants or individual who becomes
employed by TriMas or any of its Affiliates and whose employment with TriMas or
any of its Affiliates, or a member of the TriMas Group, terminated before the
Distribution Date at a time when such individual’s benefits under the Shared DC
Plans were not fully vested.

Section 8.2 Continuation of Elections. As of the DC Plan Split Date, or, if
later, the Applicable Transfer Date, Horizon (acting directly or through a
member of the Horizon Group) will cause the Horizon Spinoff DC Plans to
recognize and maintain all elections, including investment and payment form
elections, beneficiary designations, and the rights of alternate payees under
qualified domestic relations orders with respect to Horizon Employees and their
Plan Payees under the corresponding Shared DC Plan.

 

-22-



--------------------------------------------------------------------------------

Section 8.3 Contributions Due. All amounts payable to the Shared DC Plans with
respect to employee deferrals, matching contributions and employer contributions
for Horizon Employees relating to a time period ending on or prior to the
Distribution Date, determined in accordance with the terms and provisions of the
Shared DC Plans, ERISA and the Code, will be paid by TriMas or another member of
the TriMas Group to the appropriate Shared DC Plan prior to the date of any
asset transfer described in Section 8.1(c).

ARTICLE IX

NONQUALIFIED RETIREMENT PLANS

Section 9.1 Horizon Spinoff Nonqualified Plans.

(a) Effective no later than the Distribution Date, Horizon or another member of
the Horizon Group will establish a nonqualified retirement plan and a related
rabbi trust or trusts to hold plan assets (such plan and trust(s), the “Horizon
Spinoff Nonqualified Plan”). The Horizon Spinoff Nonqualified Plan will have
terms and features (including employer contribution provisions) that are
substantially similar to the TriMas Benefit Plan set forth on Schedule 9.1(a)
(such plan, the “Split Nonqualified Plan”) such that (for the avoidance of
doubt), the Split Nonqualified Plan is substantially replicated by the Horizon
Spinoff Nonqualified Plan. Horizon or a member of the Horizon Group will be
solely responsible for taking all necessary, reasonable, and appropriate actions
to establish, maintain and administer the Horizon Spinoff Nonqualified Plan so
that it does not result in adverse Tax consequences under Code Section 409A. The
Horizon Spinoff Nonqualified Plan will assume liability for all benefits accrued
or earned (whether or not vested) by Horizon Employees and Former Horizon
Employees and their respective Plan Payees under the Split Nonqualified Plan
(subject, in each case, to the consent of the participant) as of the date on
which such individuals commence participation in such Horizon Spinoff
Nonqualified Plan (the “Nonqualified Plan Split Date”). From and after the
Nonqualified Plan Split Date, Horizon and the Horizon Group will be solely and
exclusively responsible for all obligations and liabilities with respect to, or
in any way related to, the Horizon Spinoff Nonqualified Plan, whether accrued
before, on or after the Nonqualified Plan Split Date. Furthermore, Horizon and
the Horizon Group will have the sole obligation to restore in the Horizon
Spinoff Nonqualified Plan benefits under the Split Nonqualified Plan
attributable to any lost participants who were formerly employed in the Horizon
Business.

(b) On or as soon as reasonably practicable following the Nonqualified Plan
Split Date or, if applicable, the Applicable Transfer Date, TriMas or another
member of the TriMas Group will cause the Split Nonqualified Plan to transfer to
the Horizon Spinoff Nonqualified Plan, and Horizon or another member of the
Horizon Group will cause such Horizon Spinoff Nonqualified Plan to accept the
transfer of, the accounts, liabilities and related assets in such Split
Nonqualified Plan attributable to Horizon Employees, New Hires and their Plan
Payees (subject, in each case, to the consent of the participant). The transfer
of assets will be in cash or in kind (as determined by the transferor) and be
conducted in accordance with applicable law.

 

-23-



--------------------------------------------------------------------------------

(c) On or as soon as reasonably practicable following the Applicable Transfer
Date, Horizon or a member of the Horizon Group will cause the Horizon Spinoff
Nonqualified Plan to transfer to the Split Nonqualified Plan, and TriMas or
another member of the TriMas Group will cause such Split Nonqualified Plan to
accept the transfer of, the accounts, related liabilities, and related assets in
such Horizon Spinoff Nonqualified Plan attributable to any TriMas Transferees
and their respective Plan Payees (subject, in each case, to the consent of the
participant). The transfer of assets, if any, will be in cash or in-kind (as
determined by the transferor) and be conducted in accordance with applicable
law.

(d) As of the Nonqualified Plan Split Date, or the Applicable Transfer Date, and
as permitted by Code Section 409A, Horizon (acting directly or through a member
of the Horizon Group) will cause the Horizon Spinoff Nonqualified Plan to
recognize and maintain all elections, including deferral, investment and payment
form elections, beneficiary designations, and the rights of alternate payees
under qualified domestic relations orders with respect to Horizon Employees and
their Plan Payees under the Split Nonqualified Plan.

(e) TriMas and the TriMas Group will be solely and exclusively responsible for
all obligations and liabilities with respect to, or in any way related to, the
nonqualified retirement plans sponsored or maintained by a member of the TriMas
Group (including, but not limited to, the Split Nonqualified Plan) to the extent
such obligations and liabilities are not specifically assumed by a Horizon Group
member or the Horizon Spinoff Nonqualified Plan pursuant to Section 9.1(a).

Section 9.2 No Distributions on Separation. TriMas and Horizon acknowledge that
neither the Distribution nor any of the other transactions contemplated by this
Employee Matters Agreement, the Separation Agreement or the other Ancillary
Agreements will trigger a payment or distribution of compensation under any
Benefit Plan that is a nonqualified retirement plan for any TriMas Employee,
Horizon Employee, Former TriMas Employee or Former Horizon Employee and,
consequently, that the payment or distribution of any compensation to which any
TriMas Employee, Horizon Employee, Former TriMas Employee or Former Horizon
Employee is entitled under any such Benefit Plan will occur upon such
individual’s separation from service from the TriMas Group or the Horizon Group,
as applicable, or at such other time as specified in the applicable Benefit
Plan.

Section 9.3 Section 409A. TriMas and Horizon will cooperate in good faith so
that the Distribution will not result in adverse Tax consequences under Code
Section 409A to any current or former employee of any member of the TriMas Group
or any member of the Horizon Group, or their respective Plan Payees, in respect
of his or her benefits under any TriMas Benefit Plan or Horizon Benefit Plan.

Section 9.4 Delayed Transfer Employees. Any Horizon Transferee will be treated
in the same manner as a Horizon Employee under this Article IX, except that such
Horizon Transferee may experience a separation from service (within the meaning
of Code Section 409A) on his or her Applicable Transfer Date. Such a Horizon

 

-24-



--------------------------------------------------------------------------------

Transferee’s Applicable Transfer Date will be treated as the Nonqualified Plan
Split Date. In addition, the TriMas Group will assume and be solely responsible,
pursuant to the terms of the applicable Split Nonqualified Plan, for any
benefits accrued by any TriMas Transferee under any Horizon Spinoff Nonqualified
Plan, and the Horizon Group will have no liability with respect thereto.

ARTICLE X

TRIMAS COMPENSATION AWARDS

Section 10.1 Outstanding TriMas Compensation Awards.

(a) Each TriMas Compensation Award that is outstanding as of the Distribution
will be adjusted as described below, so that each TriMas Compensation Award held
by a TriMas Participant will be adjusted to be an Adjusted TriMas Compensation
Award, and each TriMas Compensation Award held by a Horizon Participant will be
adjusted to be a Horizon Compensation Award, in each case, unless otherwise
provided in this Section 10.1(a); provided, however, that, effective immediately
prior to the Distribution, the TriMas Compensation Committee may provide for
different adjustments with respect to some or all of a holder’s TriMas
Compensation Awards. For greater certainty, any adjustments made by the TriMas
Compensation Committee will be deemed incorporated by reference herein as if
fully set forth below and will be binding on the parties hereto and their
respective Subsidiaries.

(i) Each TriMas Option generally will be adjusted in the manner described below,
effective as of the Distribution Date and immediately prior to the Distribution,
so that immediately following the Distribution each TriMas Option holder who is
a TriMas Participant will hold Adjusted TriMas Options, and each TriMas Option
holder who is a Horizon Participant will hold Horizon Options, in each case, in
lieu of the TriMas Options previously held. The following procedure will
generally be applied to each TriMas Option with the same grant date and exercise
price held by each TriMas Option holder as of the Distribution Date:

(A) Each Adjusted TriMas Option will have an exercise price equal to the product
(rounded up to the nearest cent) of (1) the applicable Option Exercise Price
multiplied by (2) a fraction, (a) the numerator of which is the
Post-Distribution TriMas Share Price and (b) the denominator of which is the
Pre-Distribution TriMas Share Price (such product, the “TriMas Exercise Price”).
The number of shares of TriMas Common Stock subject to the Adjusted TriMas
Options will be equal to the product (which will be rounded down to the nearest
whole share) of (1) the number of shares subject to the TriMas Option held by
such TriMas Participant immediately prior to the Distribution Date and (2) a
fraction, the numerator which is the Pre-Distribution TriMas Share Price and the
denominator of which is the Post-Distribution TriMas Share Price. Such Adjusted
TriMas Options will be subject to the same vesting requirements and dates and
other terms and conditions as the TriMas Options to which they relate.

(B) Each Horizon Option will have an exercise price equal to the product
(rounded up to the nearest cent) of (1) the applicable Option Exercise Price
multiplied by (2) a fraction, (a) the numerator of which is the Horizon Share
Price and (b) the denominator of which is the Pre-Distribution TriMas Share
Price (such product, the “Horizon Exercise Price”). The number of shares of
Horizon Common Stock subject to the Horizon Options will be equal the product
(which will be rounded down to the nearest whole share) of (1) the number of
shares subject to the TriMas Option held by such Horizon Participant immediately
prior to the Distribution Date and (2) a fraction, the numerator of which is the
Pre-Distribution TriMas Share Price, and the denominator of which is the Horizon
Share Price.

 

-25-



--------------------------------------------------------------------------------

(ii) With respect to TriMas Restricted Shares:

(A) TriMas Restricted Shares held by each TriMas Participant will be adjusted,
effective as of the Distribution Date and immediately prior to the Distribution,
pursuant to the adjustments provisions of the TriMas LTIP, and will be subject
to substantially the same terms, vesting conditions and other restrictions, if
any, that were applicable to such TriMas Restricted Shares immediately prior to
the Distribution Date. The number of such Adjusted TriMas Restricted Shares for
each such TriMas Participant will be equal to the product (which will be rounded
down to the nearest whole share) of (1) the number of TriMas Restricted Shares
outstanding immediately prior to the Distribution Date and (2) a fraction,
(a) the numerator of which is the Pre-Distribution TriMas Share Price and
(b) the denominator of which is the Post-Distribution TriMas Share Price. The
holder of the Adjusted TriMas Restricted Shares described in this
Section 10.1(a)(ii)(A) will not be entitled to receive or retain any shares of
Horizon Common Stock to which such holder may have been entitled with respect to
the TriMas Restricted Shares as a stockholder at the Record Date.

(B) TriMas Restricted Shares held by each Horizon Participant will, effective as
of the Distribution Date and immediately prior to the Distribution, be adjusted
by converting them into an award of Horizon Restricted Shares. Pursuant to the
adjustments provisions of the TriMas LTIP, the award of Horizon Restricted
Shares will be subject to substantially the same terms, vesting conditions and
other restrictions, if any, that were applicable to such adjusted TriMas
Restricted Shares immediately prior to the Distribution Date. The number of such
Horizon Restricted Shares

 

-26-



--------------------------------------------------------------------------------

for each such Horizon Participant will be equal to the product (which will be
rounded down to the nearest whole share) of (1) the number of TriMas Restricted
Shares held by such Horizon Participant immediately prior to the Distribution
Date and (2) a fraction, the numerator of which is the Pre-Distribution TriMas
Share Price and the denominator of which is the Horizon Share Price. The holder
of the Horizon Restricted Shares described in this Section 10.1(a)(ii)(B) will
not be entitled to receive or retain any shares of Horizon Common Stock to which
such holder may have been entitled with respect to the TriMas Restricted Shares
as a stockholder at the Record Date.

(iii) With respect to TriMas RSUs:

(A) TriMas RSUs held by each TriMas Participant will be adjusted, effective as
of the Distribution Date and immediately prior to the Distribution, pursuant to
the adjustments provisions of the TriMas LTIP, and will be subject to
substantially the same terms, vesting conditions and other restrictions, if any,
that were applicable to such TriMas RSUs immediately prior to the Distribution
Date. The number of such Adjusted TriMas RSUs for each such TriMas Participant
will be equal to the product (which will be rounded down to the nearest whole
share) of (1) the number of TriMas RSUs outstanding immediately prior to the
Distribution Date and (2) a fraction, (a) the numerator of which is the
Pre-Distribution TriMas Share Price and (b) the denominator of which is the
Post-Distribution TriMas Share Price.

(B) TriMas RSUs held by each Horizon Participant will, effective as of the
Distribution Date and immediately prior to the Distribution, be adjusted by
converting them into an award of Horizon RSUs. Pursuant to the adjustments
provisions of the TriMas LTIP, the award of Horizon RSUs will be subject to
substantially the same terms, vesting conditions and other restrictions, if any,
that were applicable to such adjusted TriMas RSUs immediately prior to the
Distribution Date. The number of such Horizon RSUs for each such Horizon
Participant will be equal to the product (which will be rounded down to the
nearest whole share) of (1) the number of TriMas RSUs held by such Horizon
Participant immediately prior to the Distribution Date and (2) a fraction, the
numerator of which is the Pre-Distribution TriMas Share Price and the
denominator of which is the Horizon Share Price.

 

-27-



--------------------------------------------------------------------------------

(iv) With respect to TriMas Performance Stock Units:

(A) The determination of whether any portion of a 2013 Performance Stock Unit
award held by a TriMas Participant who is a TriMas Covered Employee has been
earned will be made based upon the achievement of the applicable management
objectives for the entire performance period during the first quarter of the
2016 calendar year, in accordance with the terms of the original 2013
Performance Stock Unit awards. Such determination will be made by the TriMas
Compensation Committee in accordance with the applicable TriMas LTIP.
Notwithstanding the foregoing, the target number of shares of TriMas Common
Stock subject to a 2013 Performance Stock Unit award held by each TriMas Covered
Employee will be adjusted, effective as of the Distribution Date and immediately
prior to the Distribution, pursuant to the adjustments provisions of the TriMas
LTIP, and will be subject to substantially the same terms, vesting conditions
and other restrictions, if any, that were applicable to such 2013 Performance
Stock Units immediately prior to the Distribution Date. The target number of
Adjusted 2013 TriMas Performance Stock Units for each such TriMas Covered
Employee will be equal to the product (which will be rounded down to the nearest
whole share) of (1) the target number of 2013 Performance Stock Units for such
TriMas Covered Employee immediately prior to the Distribution and (2) a
fraction, (a) the numerator of which is the Pre-Distribution TriMas Share Price
and (b) the denominator of which is the Post-Distribution TriMas Share Price.

(B) The determination of whether any portion of a 2013 Performance Stock Unit
award held by a TriMas Participant who is not a TriMas Covered Employee (a
“TriMas Non-Covered Employee”) or by a Horizon Participant has been earned will
be made based upon the achievement of the applicable management objectives
measured as of the Distribution Date. Such determination will be made by the
TriMas Compensation Committee in accordance with the applicable TriMas LTIP. Any
portion of the 2013 Performance Stock Unit awards that is not earned as of the
Distribution Date will be cancelled and forfeited. Such earned portion of the
2013 Performance Stock Unit awards will be adjusted as follows:

(1) The earned portion of any 2013 Performance Stock Unit award held by each
TriMas Non-Covered Employee will be converted, effective as of the Distribution
Date and immediately prior to the Distribution, pursuant to the adjustments
provisions of the TriMas LTIP, into a restricted stock units award covering
TriMas Common Stock and subject to substantially the same terms as the 2013

 

-28-



--------------------------------------------------------------------------------

Performance Stock Units, except that such restricted stock units awards will
vest in full on March 1, 2016 (subject to continued employment or service with
TriMas through such date) and will not be subject to any additional performance
objectives. The number of such TriMas 2013 Replacement RSUs for each such TriMas
Non-Covered Employee will be equal to the product (which will be rounded down to
the nearest whole share) of (1) the number of earned 2013 Performance Stock
Units, as determined by the TriMas Compensation Committee, and (2) a fraction,
(a) the numerator of which is the Pre-Distribution TriMas Share Price and
(b) the denominator of which is the Post-Distribution TriMas Share Price.

(2) The earned portion of any 2013 Performance Stock Unit award held by each
Horizon Participant will, effective as of the Distribution Date and immediately
prior to the Distribution, pursuant to the adjustments provisions of the TriMas
LTIP, be adjusted by converting them into a restricted stock units award
covering Horizon Common Stock and subject to substantially the same terms as the
2013 Performance Stock Units, except that such restricted stock units awards
will vest in full on March 1, 2016 (subject to continued employment or service
with Horizon through such date) and will not be subject to any additional
performance objectives. The number of such Horizon 2013 Replacement RSUs for
each such Horizon Participant will be equal to the product (which will be
rounded down to the nearest whole share) of (1) the number of earned 2013
Performance Stock Units, as determined by the TriMas Compensation Committee, and
(2) a fraction, the numerator of which is the Pre-Distribution TriMas Share
Price and the denominator of which is the Horizon Share Price.

(3) Notwithstanding any provision of the applicable award agreement or TriMas
LTIP, TriMas will pay each such award held by a TriMas Participant in the form
of TriMas Common Stock, and Horizon will pay each such award held by a Horizon
Participant in the form of Horizon Common Stock, in each case, between March 1,
2016 and March 15, 2016.

 

-29-



--------------------------------------------------------------------------------

(C) The determination of whether any portion of a 2014 Performance Stock Unit
award has been earned will be made based upon the achievement of the applicable
management objectives measured as of the Distribution Date, and prorated based
on the percentage of the applicable performance period completed as of the
Distribution Date. Such determination will be made by the TriMas Compensation
Committee in accordance with the applicable TriMas LTIP. Any portion of the 2014
Performance Stock Unit awards that is not earned as of the Distribution Date
will be cancelled and forfeited. Such earned portion of the 2014 Performance
Stock Unit awards will be adjusted as follows:

(1) The earned portion of any 2014 Performance Stock Unit award held by each
TriMas Participant will be converted, effective as of the Distribution Date and
immediately prior to the Distribution, pursuant to the adjustments provisions of
the TriMas LTIP, into a restricted stock units award covering TriMas Common
Stock and subject to substantially the same terms as the 2014 Performance Stock
Units, except that such restricted stock units awards will vest in full on
March 5, 2017 (subject to continued employment or service with TriMas through
such date) and will not be subject to any additional performance objectives. The
number of such TriMas 2014 Replacement RSUs for each such TriMas Participant
will be equal to the product (which will be rounded down to the nearest whole
share) of (1) the number of earned 2014 Performance Stock Units, as determined
by the TriMas Compensation Committee and (2) a fraction, (a) the numerator of
which is the Pre-Distribution TriMas Share Price and (b) the denominator of
which is the Post-Distribution TriMas Share Price.

(2) The earned portion of any 2014 Performance Stock Unit award held by each
Horizon Participant will, effective as of the Distribution Date and immediately
prior to the Distribution, pursuant to the adjustments provisions of the TriMas
LTIP, be adjusted by converting them into a restricted stock units award
covering Horizon Common Stock and subject to substantially the same terms as the
2014 Performance Stock Units, except that such restricted stock units awards
will vest in full on March 5, 2017 (subject to continued employment or service
with Horizon through such date) and will not be subject to any additional
performance objectives. The number

 

-30-



--------------------------------------------------------------------------------

of such Horizon 2014 Replacement RSUs for each such Horizon Participant will be
equal to the product (which will be rounded down to the nearest whole share) of
(1) the number of earned 2014 Performance Stock Units, as determined by the
TriMas Compensation Committee, and (2) a fraction, the numerator of which is the
Pre-Distribution TriMas Share Price and the denominator of which is the Horizon
Share Price.

(3) Notwithstanding any provision of the applicable award agreement, TriMas will
pay each such award held by a TriMas Participant in the form of TriMas Common
Stock, and Horizon will pay each such award held by a Horizon Participant in the
form of Horizon Common Stock, between March 5, 2017 and March 15, 2017.

(v) With respect to TriMas Time-Based Foreign Units:

(A) TriMas Time-Based Foreign Units held by each TriMas Participant will be
adjusted, effective as of the Distribution Date and immediately prior to the
Distribution, pursuant to the adjustments provisions of the TriMas Foreign
Incentive Plan, and will be subject to substantially the same terms, vesting
conditions and other restrictions, if any, that were applicable to such TriMas
Time-Based Foreign Units immediately prior to the Distribution Date. The number
of such Adjusted TriMas Time-Based Foreign Units for each such TriMas
Participant will be equal to the product (which will be rounded down to the
nearest whole number) of (1) the number of TriMas Time-Based Foreign Units
outstanding immediately prior to the Distribution Date and (2) a fraction,
(a) the numerator of which is the Pre-Distribution TriMas Share Price and
(b) the denominator of which is the Post-Distribution TriMas Share Price.

(B) TriMas Time-Based Foreign Units held by each Horizon Participant will,
effective as of the Distribution Date and immediately prior to the Distribution,
be adjusted by converting them into an award of Horizon Time-Based Foreign
Units. Pursuant to the adjustments provisions of the TriMas Foreign Incentive
Plan, the award of Horizon Time-Based Foreign Units will be subject to
substantially the same terms, vesting conditions and other restrictions, if any,
that were applicable to such adjusted TriMas Time-Based Foreign Units
immediately prior to the Distribution Date. The number of such Horizon
Time-Based Foreign Units for each such Horizon Participant will be equal to the

 

-31-



--------------------------------------------------------------------------------

product (which will be rounded down to the nearest whole number) of (1) the
number of TriMas Time-Based Foreign Units held by such Horizon Participant
immediately prior to the Distribution Date and (2) a fraction, the numerator of
which is the Pre-Distribution TriMas Share Price and the denominator of which is
the Horizon Share Price.

(vi) With respect to TriMas Performance-Based Foreign Units:

(A) The determination of whether any portion of a TriMas Performance-Based
Foreign Unit held by a TriMas Participant has been earned will be made based
upon the achievement of the applicable management objectives measured as of the
Distribution Date. Such determination will be made by the TriMas Compensation
Committee in accordance with the applicable TriMas Foreign Incentive Plan. Any
portion of the TriMas Performance-Based Foreign Unit awards that is not earned
as of the Distribution Date will be cancelled and forfeited. Such earned portion
of the TriMas Performance-Based Foreign Unit awards will be adjusted so that it
will be converted, effective as of the Distribution Date and immediately prior
to the Distribution, pursuant to the adjustments provisions of the TriMas
Foreign Incentive Plan, into a cash incentive award representing a specified
amount of cash and not related to the price of underlying stock, but otherwise
subject to substantially the same terms as the corresponding TriMas
Performance-Based Foreign Units, except that such cash awards will be settled on
the settlement date applicable to the corresponding TriMas Performance-Based
Foreign Unit Award (subject to continued employment or service with TriMas
through such date) and will not be subject to any additional performance
objectives. The amount of cash subject to such TriMas Replacement Foreign Units
for each such TriMas Participant will be equal to the product of (1) the number
of earned TriMas Performance-Based Foreign Units, as determined by the TriMas
Compensation Committee, and (2) the Pre-Distribution TriMas Share Price.

(B) The determination of whether any portion of a TriMas Performance-Based
Foreign Unit held by a Horizon Participant has been earned will be made based
upon the achievement of the applicable management objectives measured as of the
Distribution Date. Such determination will be made by the TriMas Compensation
Committee in accordance with the applicable TriMas Foreign Incentive Plan. Any
portion of the TriMas Performance-Based Foreign Unit awards that is not earned
as of the Distribution Date will be cancelled and forfeited. Such earned portion
of the TriMas Performance-Based Foreign Unit awards will be adjusted so

 

-32-



--------------------------------------------------------------------------------

that it will be converted, effective as of the Distribution Date and immediately
prior to the Distribution, pursuant to the adjustments provisions of the TriMas
Foreign Incentive Plan, into a cash incentive award representing a specified
amount of cash and not related to the price of underlying stock, but otherwise
subject to substantially the same terms as the corresponding TriMas
Performance-Based Foreign Units, except that such cash awards will be settled on
the settlement date applicable to the corresponding TriMas Performance-Based
Foreign Unit Award (subject to continued employment or service with Horizon
through such date) and will not be subject to any additional performance
objectives. The amount of cash subject to such Horizon Replacement Foreign Units
for each such Horizon Participant will be equal to the product of (1) the number
of earned TriMas Performance-Based Foreign Units, as determined by the TriMas
Compensation Committee, and (2) the Pre-Distribution TriMas Share Price.

(vii) Notwithstanding any provision of the applicable award agreement or TriMas
Foreign Incentive Plan, TriMas will pay each such award held by a TriMas
Participant in cash, and Horizon will pay each such award held by a Horizon
Participant in cash, in each case, on the date the corresponding TriMas
Time-Based Foreign Unit or TriMas Performance-Based Foreign Unit, as applicable,
would have been settled.

(b) If an Adjusted TriMas Compensation Award or Horizon Compensation Award is
subject to accelerated vesting in connection with a change in control, a change
in control will be deemed to have occurred (i) with respect to an Adjusted
TriMas Compensation Award, only upon a change in control of TriMas (as defined
in the applicable equity incentive plan or award agreement) and (ii) with
respect to a Horizon Compensation Award, only upon a change in control of
Horizon (as defined in the applicable equity incentive plan or award agreement).
Notwithstanding the foregoing, this Section 10.1(b) will not apply to the extent
that it would cause adverse tax consequences under Code Section 409A.

(c) Prior to the Distribution Date, Horizon will establish equity compensation
plans, so that upon the Distribution, Horizon will have in effect an equity
compensation plan that allows grants of equity compensation awards subject to
substantially the same terms as those that apply to the corresponding TriMas
Compensation Awards. From and after the Distribution Date, each Horizon
Compensation Award will be subject to the terms of the applicable Horizon equity
compensation plan, the award agreement governing such Horizon Compensation Award
and any Employment Agreement to which the applicable holder is a party. From and
after the Distribution Date, Horizon will retain, pay, perform, fulfill and
discharge all Liabilities arising out of or relating to the Horizon Compensation
Awards. TriMas will retain, pay, perform, fulfill and discharge all Liabilities
arising out of or relating to the Adjusted TriMas Compensation Awards.

(d) In all events, the adjustments provided for in this Section 10.1 will be
made in a manner that, as determined by TriMas, avoids adverse Tax consequences
to holders under Code Section 409A.

 

-33-



--------------------------------------------------------------------------------

Section 10.2 Conformity with Non-U.S. Laws. Notwithstanding anything to the
contrary in this Agreement, (i) to the extent any of the provisions in this
Article X (or any equity award described herein) do not conform with applicable
non-U.S. laws (including provisions for the collection of withholding taxes),
such provisions will be modified to the extent necessary to conform with such
non-U.S. laws in such manner as is equitable and to preserve the intent hereof,
as determined by the parties in good faith, and (ii) the provisions of this
Article X may be modified to the extent necessary to avoid undue cost or
administrative burden arising out of the application of this Article X to awards
subject to non-U.S. laws.

Section 10.3 Tax Withholding and Reporting.

(a) Except as otherwise required by applicable non-U.S. law, the appropriate
member of the TriMas Group will be responsible for all payroll taxes,
withholding and reporting with respect to Adjusted TriMas Compensation Awards
held by TriMas Participants. Except as otherwise required by applicable non-U.S.
law, the appropriate member of the Horizon Group will be responsible for all
payroll taxes, withholding and reporting with respect to Horizon Compensation
Awards held by Horizon Participants.

(b) If TriMas or Horizon determines in its reasonable judgment that any action
required under this Article X will not achieve the intended tax, accounting and
legal results, including, without limitation, the intended results under Code
Section 409A or FASB ASC Topic 718 – Stock Compensation, then at the request of
TriMas or Horizon, as applicable, TriMas and Horizon will mutually cooperate in
taking such actions as are necessary or appropriate to achieve such results, or
most nearly achieve such results if the originally-intended results are not
fully attainable.

Section 10.4 Employment Treatment.

(a) Continuous employment with the Horizon Group and the TriMas Group following
the Distribution Date will be deemed to be continuing service for purposes of
vesting and exercisability for the Horizon Compensation Awards and the Adjusted
TriMas Compensation Awards. However, in the event that a Horizon Employee
terminates employment after the Distribution Date and becomes employed by the
TriMas Group, for purposes of Article X, the Horizon Employee will be deemed
terminated and the terms and conditions of the applicable performance incentive
plan under which grants were made will apply. Similarly, in the event that a
TriMas Employee terminates employment after the Distribution Date and becomes
employed by the Horizon Group, for purposes of Article X, the TriMas Employee
will be deemed terminated and the terms and conditions of the performance
incentive plan under which grants were made will apply. Notwithstanding the
foregoing, for purposes of this Article X only, if an individual is a Delayed
Transfer Employee, such individual will not be

 

-34-



--------------------------------------------------------------------------------

considered to have terminated on his or her Applicable Transfer Date. In
addition, a non-employee member of the board of directors of TriMas or Horizon
will be treated in a similar manner to that described in this Section 10.4(a).

(b) If, after the Distribution Date, TriMas or Horizon identifies an
administrative error in the individuals identified as holding TriMas
Compensation Awards and Horizon Compensation Awards, the amount of such awards
so held, the vesting level of such awards, or any other similar error, TriMas
and Horizon will mutually cooperate in taking such actions as are necessary or
appropriate to place, as nearly as reasonably practicable, the individual and
TriMas and Horizon in the position in which they would have been had the error
not occurred.

Section 10.5 Registration. Horizon will register the Horizon Common Stock
relating to the Horizon Compensation Awards and make any necessary filings with
the appropriate Governmental Authorities as required under U.S. and foreign
securities Laws.

ARTICLE XI

BENEFIT PLAN REIMBURSEMENTS, BENEFIT PLAN THIRD-

PARTY CLAIMS

Section 11.1 General Principles. From and after the Distribution Date, any
services that a member of the Horizon Group will provide to the members of the
TriMas Group or that a member of the TriMas Group will provide to the members of
the Horizon Group relating to any Benefit Plans or Non-U.S. Benefit Plans will
be set forth in the Transition Services Agreements (and, to the extent provided
therein, a member of the Horizon Group or the TriMas Group will provide
administrative services referred to in this Employee Matters Agreement).

Section 11.2 Benefit Plan Third-Party Claims. Any Third-Party Claim relating to
the matters addressed in this Agreement will be governed by the applicable
provisions of the Separation Agreement.

ARTICLE XII

INDEMNIFICATION

Section 12.1 Indemnification. All Liabilities assumed by or allocated to Horizon
or the Horizon Group pursuant to this Employee Matters Agreement will be deemed
to be Horizon Liabilities for purposes of Article VI of the Separation
Agreement, and all Liabilities retained or assumed by or allocated to TriMas or
the TriMas Group pursuant to this Employee Matters Agreement will be deemed to
be TriMas Liabilities for purposes of Article VI of the Separation Agreement.
All such Horizon Liabilities and TriMas Liabilities will be governed by the
applicable indemnification terms of the Separation Agreement.

 

-35-



--------------------------------------------------------------------------------

ARTICLE XIII

COOPERATION

Section 13.1 Cooperation. Following the date of this Employee Matters Agreement,
TriMas and Horizon will, and will cause their respective Subsidiaries, agents
and vendors to, use reasonable best efforts to cooperate with respect to any
employee compensation, benefits or human resources systems matters that TriMas
or Horizon, as applicable, reasonably determines require the cooperation of both
TriMas and Horizon in order to accomplish the objectives of this Employee
Matters Agreement. Without limiting the generality of the preceding sentence,
(a) TriMas and Horizon will cooperate in coordinating each of their respective
payroll systems in connection with the transfers of TriMas Employees to the
TriMas Group and the Distribution, (b) TriMas will, and will cause its
Subsidiaries to, transfer records to Horizon as reasonably necessary for the
proper administration of the Horizon Benefit Plans and Horizon Non-U.S. Benefit
Plans, to the extent such records are in TriMas’ possession, (c) TriMas and
Horizon will share, with each other and with their respective agents and vendors
(without obtaining releases), all employee, participant and beneficiary
information necessary for the efficient and accurate administration of the
Benefit Plans and Non-U.S. Benefit Plans, and (d) TriMas and Horizon will share
such information as is necessary to administer equity awards pursuant to Article
X, to provide any required information to holders of such equity awards, and to
make any governmental filings with respect thereto.

ARTICLE XIV

MISCELLANEOUS

Section 14.1 Vendor Contracts. Prior to the Distribution, TriMas and Horizon
will use reasonable best efforts to (a) negotiate with the current Third Party
providers to separate and assign the applicable rights and obligations under
each group insurance policy, health maintenance organization, administrative
services contract, Third Party administrator agreement, letter of understanding
or arrangement that pertains to one or more TriMas Benefit Plans and one or more
Horizon Benefit Plans (each, a “Vendor Contract”) to the extent that such rights
or obligations pertain to Horizon Employees and Former Horizon Employees and
their respective Plan Payees or, in the alternative, to negotiate with the
current Third Party providers to provide substantially similar services to the
Horizon Benefit Plans on substantially similar terms under separate contracts
with Horizon or the Horizon Benefit Plans and (b) to the extent permitted by the
applicable Third Party provider, obtain and maintain pricing discounts or other
preferential terms under the Vendor Contracts.

Section 14.2 Further Assurances. Prior to the Distribution, if either party
identifies any commercial or other service that is needed to ensure a smooth and
orderly transition of its business in connection with the consummation of the
transactions contemplated hereby, and that is not otherwise governed by the
provisions of this Employee Matters Agreement, the parties will cooperate in
determining whether there is a mutually acceptable arm’s-length basis on which
the other party will provide such service.

 

-36-



--------------------------------------------------------------------------------

Section 14.3 Employment Taxes Withholding Reporting Responsibility. Horizon and
TriMas hereby agree to follow the standard procedure for United States
employment Tax withholding as provided in Section 4 of Rev. Proc. 2004-53,
I.R.B. 2004-34. TriMas will withhold and remit all employment taxes for the last
payroll date preceding the Distribution Date with respect to all current and
former employees of TriMas and Horizon who receive wages on such payroll date.

Section 14.4 Data Privacy. The parties agree that any applicable data privacy
Laws and any other obligations of the Horizon Group and the TriMas Group to
maintain the confidentiality of any employee information or information held by
any benefit plans in accordance with applicable Law will govern the disclosure
of employee information among the parties under this Employee Matters Agreement.
Horizon and TriMas will ensure that they each have in place appropriate
technical and organizational security measures to protect the personal data of
the Horizon Employees, Former Horizon Employees, TriMas Employees and Former
TriMas Employees.

Section 14.5 Third Party Beneficiaries. Nothing contained in this Employee
Matters Agreement will be construed to create any third-party beneficiary rights
in any Person, including without limitation any Horizon Employee, TriMas
Employee, Former TriMas Employee, or Former Horizon Employee (including any
dependent or beneficiary thereof) nor will this Employee Matters Agreement be
deemed to amend any Benefit Plan or Non-U.S. Benefit Plan of TriMas, Horizon, or
their Affiliates or to prohibit TriMas, Horizon or their respective Affiliates
from amending or terminating any Benefit Plan or Non-U.S. Benefit Plan.

Section 14.6 Effect if Distribution Does Not Occur. If the Distribution does not
occur, then all actions and events that are, under this Employee Matters
Agreement, to be taken or occur effective as of the Distribution, or otherwise
in connection with the Distribution, will not be taken or occur except to the
extent specifically agreed by the parties.

Section 14.7 Incorporation of Separation Agreement Provisions. The following
provisions of the Separation Agreement are hereby incorporated herein by
reference, and unless otherwise expressly specified herein, such provisions will
apply as if fully set forth herein (references in this Section 14.7 to an
“Article” or “Section” will mean Articles or Sections of the Separation
Agreement, and references in the material incorporated herein by reference will
be references to the Separation Agreement): Article V (relating to Further
Assurances; Additional Information); Article VI (relating to Release;
Indemnification; and Guarantees); Article VII (relating to Exchange of
Information; Litigation Management; Confidentiality); Article VIII (relating to
Dispute Resolution); and Article IX (relating to Miscellaneous).

Section 14.8 No Representation or Warranty. Each of TriMas (on behalf of itself
and each other TriMas Entity) and Horizon (on behalf of itself and each other
Horizon Entity) understands and agrees that, except as expressly set forth in
this Employee Matters Agreement, the Separation Agreement or in any other
Ancillary Agreement, no party (including its Affiliates) to this Employee
Matters Agreement, the Separation

 

-37-



--------------------------------------------------------------------------------

Agreement or any other Ancillary Agreement, makes any representation or warranty
with respect to any matter in this Employee Matters Agreement, including,
without limitation, any representation or warranty with respect to the legal or
Tax status or compliance of any Benefit Plan, compensation arrangement or
Employment Agreement, and TriMas disclaims any and all liability with respect
thereto. Except as expressly set forth in this Employee Matters Agreement, the
Separation Agreement or any other Ancillary Agreement, none of TriMas, Horizon
or any of their respective Subsidiaries (including their respective Affiliates)
makes any representation or warranty about and will not have any Liability for
the accuracy of or omissions from any information, documents or materials made
available in connection with entering into this Employee Matters Agreement, the
Separation Agreement or any other Ancillary Agreement or the transactions
contemplated hereby or thereby.

 

-38-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Employee Matters Agreement to
be executed on the date first written above by their respective duly authorized
officers.

 

TRIMAS CORPORATION By:

/s/ David M. Wathen

Name: David M. Wathen Title: President & CEO HORIZON GLOBAL CORPORATION By:

/s/ A. Mark Zeffiro

Name: A. Mark Zeffiro Title: Chief Executive Officer & President

[Signature Page to Employee Matters Agreement]

 

-39-



--------------------------------------------------------------------------------

Schedule 3.2

Canadian Welfare Plans

 

  1. Health & Welfare Benefits (including Extended Health Care/Prescription
Drug, Dental, Life Insurance and Short-Term Disability) as administered by RWAM
Insurance Administrators, Inc. for group # 11971-2-A (Cequent Towing Products of
Canada LTD. – Management/Hourly/Salaried Non-union Employees) and group #
11971-2-B (Cequent Towing Products of Canada LTD. – Hourly Union Employees –
Mississauga).

 

  2. Long-Term Disability coverage, policy # 863437, insured through Aetna
Global Benefits.



--------------------------------------------------------------------------------

Schedule 6.1(a)

Shared Welfare Plans

 

  1. Employee Health Program of the TriMas Corporation Welfare Benefit Plan

 

  2. Retiree Health Program of the TriMas Corporation Welfare Plan

 

  3. Aetna Global Benefits (Group Insurance Plan of Benefits for TriMas
Corporation (0881642-056-00014))*

 

  4. Retiree life insurance benefits (self-insured) for 11 Hammerblow retirees

 

* This Shared Welfare Plan is also a “Benefit Plan.”

 

-2-



--------------------------------------------------------------------------------

Schedule 6.1(c)

Individuals Eligible for Medicare Part B Reimbursement

 

  1. Jerome Heinz

 

  2. Larry Langfeldt

 

  3. Robert Beck

 

  4. Walter Usarek

 

  5. Wallace Reuteler

 

-3-



--------------------------------------------------------------------------------

Schedule 8.1(a)

Shared DC Plans

 

  1. TriMas Corporation Salaried Retirement Program

 

  2. TriMas Corporation Hourly Retirement Program

 

-4-



--------------------------------------------------------------------------------

Schedule 9.1(a)

Split Nonqualified Plan

 

  1. TriMas Corporation Executive Retirement Program

 

-5-